     Case 3:21-cv-00346-CAB-AGS Document 13 Filed 04/13/21 PageID.190 Page 1 of 3



 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9    GILBERT SALINAS,                                  Case No.: 3:21-cv-346-CAB-AGS
10                                     Plaintiff,
                                                        ORDER SUA SPONTE REMANDING
11    v.                                                CASE TO STATE COURT
12    FELCOR HOTEL ASSET COMPANY,
      LLC; BHR OPERATIONS, LLC; and
13
      DOES 1-10;
14                                  Defendants.
15
16         The original complaint in this action, filed in state court, asserted one claim under
17   federal law for violation of the Americans with Disabilities Act (“ADA”), along with a
18   claim for violation of California’s Unruh Act. Defendants Felco Hotel Asset Company,
19   LLC and BHR Operations, LLC (collectively “Defendants”) removed the action to this
20   Court under 28 U.S.C. § 1441(a) based on the existence of a federal question (the ADA
21   claim) and supplemental jurisdiction over the state claims. Defendants subsequently filed
22   a motion to dismiss the complaint. [Doc. No. 9.]
23         On April 10, 2021, Plaintiff amended his complaint in response to Defendants’
24   motion to dismiss. [Doc. No. 11.] Plaintiff’s First Amended Complaint (“FAC”) drops
25   the ADA claim and instead asserts only two state law claims for violation of the Unruh Act
26   and California’s Unfair Competition Law. [Id.] The FAC asserts jurisdiction based on
27
28

                                                    1
                                                                              3:21-cv-346-CAB-AGS
     Case 3:21-cv-00346-CAB-AGS Document 13 Filed 04/13/21 PageID.191 Page 2 of 3



 1   removal because the case “originally contained an ADA claim and defendants removed the
 2   case from state court to federal court.” [Id. ¶ 4.]
 3         A suit filed in state court may be removed to federal court by the defendant or
 4   defendants if the federal court would have had original subject matter jurisdiction over that
 5   suit. 28 U.S.C. § 1441(a); Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1243
 6   (9th Cir. 2009). On the other hand, “[i]f at any time before final judgment it appears that
 7   the district court lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C.
 8   § 1447(c); see also Kelton Arms Condo. Owners Ass’n, Inc. v. Homestead Ins. Co., 346
 9   F.3d 1190, 1192 (9th Cir. 2003) (“Subject matter jurisdiction may not be waived, and,
10   indeed, we have held that the district court must remand if it lacks jurisdiction.”). The
11   Court may remand sua sponte or on motion of a party. See Snell v. Cleveland, Inc., 316
12   F.3d 822, 826 (9th Cir. 2002) (“Federal Rule of Civil Procedure 12(h)(3) provides that a
13   court may raise the question of subject matter jurisdiction, sua sponte, at any time during
14   the pendency of the action . . . .”). “The removal statute is strictly construed, and any doubt
15   about the right of removal requires resolution in favor of remand.” Moore-Thomas, 553
16   F.3d at 1244.
17         Generally, subject matter jurisdiction is based on the presence of a federal question,
18   see 28 U.S.C. § 1331, or on complete diversity between the parties, see 28 U.S.C. § 1332.
19   “The presence or absence of federal-question jurisdiction is governed by the ‘well-pleaded
20   complaint rule,’ which provides that federal jurisdiction exists only when a federal question
21   is presented on the face of the plaintiff’s properly pleaded complaint.” Caterpillar Inc. v.
22   Williams, 482 U.S. 386, 392 (1987). The complaint must establish “either that federal law
23   creates the cause of action or that the plaintiff’s right to relief necessarily depends on
24   resolution of a substantial question of federal law.” Franchise Tax Bd. v. Constr. Laborers
25   Vacation Trust, 463 U.S. 1, 27-28 (1983).
26         Here, the FAC alleges two state law claims for violation of California’s Unruh Act
27   and Unfair Competition Law. The FAC does not allege any cause of action involving
28   federal law, or that Plaintiff’s right to relief depends on the resolution of a substantial

                                                    2
                                                                                 3:21-cv-346-CAB-AGS
     Case 3:21-cv-00346-CAB-AGS Document 13 Filed 04/13/21 PageID.192 Page 3 of 3



 1   question of federal law. Id. Thus, federal question jurisdiction is absent because no
 2   “federal question is presented on the face of plaintiff’s properly pleaded complaint.”
 3   Caterpillar, 482 U.S. at 392.
 4         Nor is there diversity jurisdiction.       For a federal court to exercise diversity
 5   jurisdiction, the amount in controversy must exceed $75,000. See 28 U.S.C. § 1332(a).
 6   The FAC states that it seeks injunctive relief, “equitable nominal damages for violation of
 7   civil rights,” and actual damages plus statutory damages of at least $4,000 per offense
 8   under the Unruh Act. [Doc. No. 11.] However, it is not facially evident from the FAC that
 9   the amount in controversy exceeds $75,000, and neither party has presented evidence
10   indicating otherwise.
11         Based on the foregoing, the Court lacks subject matter jurisdiction over this matter
12   and REMANDS the case to San Diego County Superior Court.
13         IT IS SO ORDERED.
14   Dated: April 13, 2021
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                              3:21-cv-346-CAB-AGS
